OPINION — AG — ***** FOREIGN LIMITED PARTNERSHIP — NOT REQUIRED TO DOMESTICATE **** A FOREIGN LIMITED PARTNERSHIP IS NOT REQUIRED TO DOMESTICATE IN THE SENSE THAT A FOREIGN CORPORATION IS REQUIRED TO DO SO BY FILING A CERTIFICATE WITH THE SECRETARY OF STATE, UNLESS THE PROVISIONS OF TITLE 54 O.S. 1971 71-86 [54-71-86] APPLY.  A FOREIGN LIMITED PARTNERSHIP CAN FILE A CERTIFICATE IN ORDER TO GIVE ADEQUATE NOTICE TO OTHERS THAT SOME OF THE PARTNERS ARE IN FACT LIMITED PARTNERS.  THE INSTRUMENT FILED BY FOREIGN LIMITED PARTNERSHIPS AND THE PROCEDURE FOR FILING THEM IS AN ADMINISTRATIVE DECISION WITHIN THE DISCRETION OF THE SECRETARY OF STATE ACTING IN HIS OFFICIAL CAPACITY. CITE: 54 O.S. 1971 141-171 [54-141] — [54-171], 54 O.S. 1971 143 [54-143] (TODD MARKUM)